IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1717
                            Filed December 16, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RAMON HERNANDEZ,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Crawford County, Jeffrey A. Neary,

Judge.



      Ramon Hernandez appeals his sentence, asserting ineffective assistance

of his resentencing counsel. AFFIRMED.



      Krisanne C. Weimer of Weimer Law, P.C., Council Bluffs, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., Tabor, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                           2


VOGEL, Senior Judge.

       On December 8, 2017, Ramon Hernandez’s guilty plea to homicide by

vehicle, controlled substance violations, and supplying alcohol to minors was

accepted and sentence imposed. Hernandez appealed. This court affirmed the

convictions but vacated the sentences in part. State v. Hernandez-Mendoza,

No. 18-0083, 2019 WL 1932539, at *2–5 (Iowa Ct. App. May 1, 2019).                  We

remanded for the district court to amend certain portions of the original sentence,

finding “these errors are not so fundamental as to require a full resentencing where

the parties are free to argue for harsher or lighter sentences.”         Id. at *5. A

resentencing hearing was held on September 26, 2019. The district court imposed

the amended sentence on September 27, 2019.

       Hernandez now appeals, asserting his “counsel was ill-prepared for the

resentencing, in particular the pivotal issue regarding the appropriate mandatory

minimum to be imposed.” Notably, he does not claim his sentence was illegal.

Rather he asserts, “[i]t is difficult to say whether the resentencing would have been

different but for counsel’s deficiencies.” However, on July 1, 2019, new legislation

took effect that prohibited ineffective-assistance-of-counsel claims “on direct

appeal from the criminal proceedings.” 2019 Iowa Acts ch. 140, § 31 (codified at

Iowa Code § 814.7 (Supp. 2019)). Because Hernandez’s newly imposed sentence

was entered after the effective date of this legislation, “we lack authority to consider

[his] ineffective-assistance-of-counsel claims on direct appeal.” State v. Damme,

944 N.W.2d 98, 109 (Iowa 2020); see also State v. Macke, 933 N.W.2d 226, 228

(Iowa 2019) (reaffirming the long-standing precedent that “statutes controlling
                                       3


appeals are those that were in effect at the time the judgment or order appealed

from was rendered” (quoting James v. State, 479 N.W.2d 287, 290 (Iowa 1991))).

      AFFIRMED.